Exhibit 10.1

BED BATH & BEYOND INC.

650 Liberty Avenue

Union, New Jersey 07083

 

As of November 1, 2017

 

Ms. Susan Lattmann



XXXXXXXXXX

XXXXXXXXX



 

Dear Susan:

 

In consideration of your continued employment with Bed Bath & Beyond Inc. (the
“Company”) and the undertakings set forth herein, we write to amend certain
provisions of our letter agreement, dated as of October 6, 2014 (the
“Agreement”), between you and the Company with respect to your employment as an
executive of the Company. Except as specifically set forth in this amendment,
the Agreement shall remain unmodified and in full force and effect.

 

1.The last sentence of Paragraph 1 is deleted. Paragraph 3 of the Agreement is
deleted, and the following Paragraph 3 is deemed inserted in lieu thereof:

 

3. Severance Compensation.

A. Your employment by the Company is not for any specific term but rather is on
an ongoing at-will basis with the right by the Company and you to terminate your
employment at any time. If the Company terminates your employment for any reason
other than for “cause”, causes your employment to terminate because of
“constructive termination” (which means: (i) a requirement by the Company that
you relocate your place of employment more than twenty five (25) air miles (“as
the crow flies”); or (ii) the material breach by the Company of one or more of
the terms of your Employment Agreement) or your employment terminates due to
death or “disability” (as defined under Code Section 409A, as set forth under
Paragraph 5(d)), then the Company shall pay you, as severance pay, provided that
you have not breached the provisions of Paragraph 4 hereof, your salary at the
rate in effect immediately prior to such termination, during the Severance
Period (as such term is hereinafter defined), commencing on the first business
day following the sixtieth (60th) day after any such termination payable in
normal payroll installments in accordance with the Company’s then payroll
practices, subject to Paragraphs 3C, 4 and 5(d). Thus, if you have not violated
the non-compete restrictions in Paragraph 4 hereof (as well as the other
restrictions in that paragraph) during the Severance Period, the Company will
pay you your salary during the Severance Period. The Company shall have “cause”
to terminate your employment only if you have (i) acted in bad faith or with
dishonesty, (ii) willfully failed to follow the directions of the Company’s
Chief Executive Officer or the Board of Directors (provided such directions
would not be in violation of law or constitute fraud), (iii) performed your
duties with gross negligence, or (iv) been convicted of a felony. For purposes
of this Agreement, the “Severance Period” shall mean (I) the one (1) year period
following the termination of your employment for any reason other than for
“cause”, (II) the one (1) year period following the termination of your
employment as a result of your death or disability, or (III) the two (2) year
period following the termination of your employment for any reason other than
for “cause” in the event the Company, in its sole discretion, elects to extend
the one (1) year period set forth in subsection (I) above to a period of two (2)
years following the termination of your employment for any reason other than for
“cause”, notice of which election of extension shall be provided to you by the
Company not later than one hundred eighty (180) days prior to the end of the one
(1) year period set forth in subsection (I) above. In the event of your
termination because of a “constructive termination,” you shall give the Company
written notice detailing the specific circumstances alleged to constitute
“constructive termination” within sixty (60) days after the first occurrence of
such circumstances and the Company shall have thirty (30) days following receipt
of such notice to cure such circumstances in all material respects, provided
that no termination because of a “constructive termination” shall occur after
the one-hundred twentieth (120th) day following the first occurrence of any
“constructive termination.” 

 

 

 



 

B. In addition, subject to Paragraphs 3C, 4 and 5(d), if the Company terminates
your employment for any reason other than for “cause”, or causes your employment
to terminate because of “constructive termination” (as defined in subsection A
of Paragraph 3), and if at the date of such termination there are options or
time vested or performance vested restricted shares (“TVRS”) granted to you by
the Company under any stock equity plan which were then not exercisable (in the
case of options) and/or which were not then vested (in the case of TVRS) by
reason of the installment terms thereof, the Company shall take such steps as
may be necessary or appropriate to (i) make such options immediately exercisable
for a period of at least thirty (30) days following the termination of your
employment, and/or (ii) provide (subject to the achievement of any applicable
performance goals) for the immediate acceleration of any then-unvested TVRS. For
purposes of this subsection B of this Paragraph 3, your death or disability
shall constitute a termination of your employment by the Company for a reason
other than for “cause”, except that, in such event, the Company shall take such
steps as are necessary or appropriate to (y) make such options immediately
exercisable for a period of at least twelve (12) months following the
termination of your employment, and/or (z) provide (without regard to the
achievement of any applicable performance goals) for the immediate acceleration
of any then-unvested TVRS.



 

C. In consideration for your receipt of the benefits set forth in subsections A
and B of this Paragraph 3, and as a condition to the Company’s obligation to
make the severance payments during the Severance Period and to take the steps
with respect to the options and/or TVRS described above, you shall deliver to
the Company, within twenty-one (21) days (or, if applicable, forty-five (45)
days) of the termination of your employment, a fully executed release agreement
(the form of which release agreement shall be commercially reasonable) which
shall fully and irrevocably release and discharge the Company, its officers,
directors, employees and agents from any and all claims, charges, complaints,
and liabilities of any kind, known or unknown which you have or may have against
any of the foregoing parties (the “Release”). In addition, the provisions of
Paragraph 4 below shall apply during the period of time set forth therein
without payment of the severance payments or any other compensation to you
(including with respect to the options and/or TVRS described above) until the
Company receives the fully executed Release within the time period specified
above and any applicable revocation period expires. For purposes of clarity, if
you do not deliver to the Company a fully executed Release within the time
specific above or if you revoke the Release within the time prescribed by
applicable law, your obligations under Paragraph 4 shall remain in effect, but
your right to severance under Paragraph’s 3A and 3B will be forfeited.

 



2.Paragraph 4 of the Agreement is modified by deleting the following words from
Section 4(A),

 

“…and for a period of two years thereafter, you agree that you will not: (a)”

 

and by inserting the following words in lieu thereof:

 

“…and for a period of one year thereafter (which one year period is subject to
extension pursuant to the provisions of subsection A of Paragraph 3), except if
permitted by the Chairman or the CEO of the Company (in either of their sole
discretion), you agree that you will not,”

 

3.Paragraph 5(d) of the Agreement is deleted and the following Paragraph 5(d) is
deemed inserted in lieu thereof,

 

“(d) Although the Company does not guarantee the particular tax treatment of any
payments or benefits paid or provided hereunder, it is the intent of the parties
that such payments and benefits comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, our
agreement set forth herein shall be interpreted in a manner consistent with such
intent. A termination of employment shall not be deemed to have occurred for
purposes of any provision providing for payments or benefits that are considered
“nonqualified deferred compensation” under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” under Code Section 409A. To the extent applicable, if you are deemed on
the date of termination to be a “specified employee” (as defined under Code
Section 409A(a)(2)(B)), then, any payments that are considered “nonqualified
deferred compensation” under Code Section 409A (“409A Payments”) shall be made
as provided herein after the date which is the earlier of (i) the expiration of
the six-month period measured from the date of your “separation from service,”
and (ii) the date of your death (the “Delay Period”).  Upon the expiration of
the Delay Period, all 409A Payments delayed pursuant to this provision (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to you in a lump sum on the first business
day following the end of the Delay Period, and any remaining payments and
benefits due hereunder shall be paid in accordance with the normal payment dates
specified for them herein. Any right you have hereunder to receive installment
payments shall be treated as a right to receive a series of separate and
distinct payments.”



 



 

 

 

If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to us a copy of this letter.

 

 

BED BATH & BEYOND INC.

 

 



By:           Steven H. Temares   Susan Lattmann   Chief Executive Officer      
                     







 

 

 

 

 

 

 

 

 

 

 

 

